Citation Nr: 1128553	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  07-33 631	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a renal disorder as secondary to hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C.M.



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1855 to November 1958.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Board notes that the Veteran testified at a videoconference hearing before a Veterans Law Judge in April 2011.  A transcript of that proceeding is of record and has been associated with the claims file.  

The issue of entitlement to service connection for renal insufficiency as secondary to hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The competent and probative evidence of record is in relative equipoise as to whether the Veteran's hypertension began during his military service.  



CONCLUSION OF LAW

Resolving reasonable doubt in his favor, the Veteran has hypertension, which began during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  In this case, no further notice or assistance is required relative to the claim of entitlement to service connection for peripheral neuropathy, as the outcome of the Board's decision is favorable to the Veteran and no prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The Veteran has claimed entitlement to service connection for hypertension, asserting that this condition began during service.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); see also Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's primary contention, as indicated in several written statements, and during testimony during his April 2011 hearing before a Veterans Law Judge, is that he was diagnosed with and treated for hypertension while he was in service.  

The Board notes that that the Veteran's service treatment records were unavailable and presumed destroyed.  In a case such as this one, where the Veteran's service treatment records are unavailable through no fault of his own, there is a heightened obligation for VA to consider the benefit-of-the-doubt doctrine, assist the Veteran in the development of his claim and provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to her claim in cases in which service medical records are presumed destroyed includes the obligation to search for alternative records).  

Post-service treatment records show that the Veteran was prescribed medication to treat hypertension in September 1980.  Private treatment records since that time show continued treatment for longstanding hypertension, with one report from May 2003 indicating that the Veteran stating that he was first diagnosed with hypertension more than 40 years earlier.    

In a May 2005 written statement the Veteran stated that he was first diagnosed with hypertension in 1957 and that he has been continually treated for that condition since that time.  In an April 2011 written statement the Veteran stated that during his entrance examination he was not found to have high blood pressure, but that he began experiencing headaches, dizziness and shortness of breath during the last two years of his period service and that he was diagnosed with acute hypertension by a physician at Madigan Army Hospital.  He stated that after that incident he was treated for hypertension on several other occasions while in service.  Finally, he stated that after he was released from active service he was unable to seek consistent treatment for his hypertension due to a lack of medical insurance coverage.   He reported that in the 1980s his wife secured employment with the Tacoma school district and that he has had consistent treatment since that time.  

That same month the Veteran testified at a videoconference hearing before a Veterans Law Judge.  The Veteran largely reiterated the assertions from his April 2011 written statement.  

After weighing the entirety of the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's hypertension began during his military service.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his current disability is related to service.  See 38 U.S.C.A. § 5107(b).  The Board finds that this standard has been met.  

In this context, the Board notes that the Veteran is competent to report that he was diagnosed with hypertension in service and that he was prescribed medication to treat that condition.  See Charles v. Principi, 16 Vet. App. 374-75 (2002).  Moreover, while the Veteran's service treatment records are unavailable a negative inference may not be drawn by that unavailability. 

While the record does demonstrate some inconsistencies regarding the date of onset of the Veteran's hypertension the Board has determined that this evidence does not create a preponderance of evidence against the Veteran's claim.  Instead, that evidence merely places the Veteran's claim in relative equipoise.  As noted above, when the evidence both supporting and against a claim is in relative equipoise that claim must be granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  


ORDER

Entitlement to service connection for hypertension is granted.  


REMAND

The Veteran has also claimed entitlement to service connection for a renal disorder as secondary to his hypertension.  As noted above, the Board has granted entitlement to service connection for hypertension.  However, the Board finds that additional development is necessary with respect to the Veteran's claim of entitlement to service connection for a renal disorder.  Accordingly, further appellate consideration will be deferred and this matter is remanded to the RO/AMC for further action as described below.

The Board notes that service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310 in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  That amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is rated.  

The new provisions also require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  The purpose of the regulatory change was to implement the requirements of the Allen case.  However, because the Veteran's claim was pending before the regulatory change the version of 38 C.F.R. § 3.310 in effect before the change will apply. 

Review of the claims file shows that the Veteran has not been adequately notified of the elements required to establish entitlement to secondary service connection.  Moreover, the Veteran has not yet been afforded a VA examination to determine whether any manifest renal disorder is due to or has been aggravated by the Veteran's hypertension.  Those questions require further investigation by a medical professional, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file and ensure that all notification and development required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2009), the implementing regulations found at 38 C.F.R. § 3.159 (2010), and any other legal precedent are fully complied with and satisfied.  Specifically, the Veteran should be informed of precisely what is required to substantiate the claim of entitlement to service connection for a renal disorder based on secondary service connection.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also Charles v. Principi, 16 Vet. App. 370, 373-374 (2002).

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his renal disorder.  The examiner is requested to review the claims file, and following this review, a physical examination and any necessary diagnostics, the examiner should report complaints and clinical findings in detail.  The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that any such renal disorder was caused or aggravated by his service-connected hypertension.  A complete rationale for each opinion offered should be included, and an explanation of the principles involved would be of considerable assistance.  

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


